Howard, J.
The town of Minot was divided in 1842, and one portion of it incorporated as the town of Auburn. From facts admitted, it appears, that Elias Chick, the alleged pauper, had acquired a legal settlement in Minot, on that part of the territory thus incorporated, prior to January 6, 1836; although he did not reside in either of those towns at the date of the incorporation of Auburn.
The settlement thus acquired, continued until lost, or defeated, by gaining a new settlement, in some of the modes prescribed by statute. Act of 1821, c. 122, § 2; R. S. c. 32, § 1, 2. By the act by which Minot was divided, and Auburn incorporated, (Special Laws, 1842, c. 9, § 3,) it was provided, that “ all persons who may hereafter become chargeable as paupers, shall be considered as belonging to that town on whose territory they may have gained a legal settlement, and shall be supported by the same.’’
Upon the division of Minot, the legal settlement of Chick, previously acquired in that town, if he had not gained a new settlement elsewhere, became fixed in Auburn, and would continue until another had been gained by him in some other town.
The only instructions of the presiding Judge, recited in exceptions, were to this effect, and they are unexceptionable.
The wife and children of Elias Chick would follow and have his settlement, (R. S. c. 32, § 1,) and supplies duly furnished to them, as paupers, would be recoverable from the town in which he had a legal settlement.
We do not discover from the report, that the verdict is *469against the evidence, the weight of evidence, the instructions of the Judge, or the law j and the exception and motion are, therefore, overruled.